Title: From James Madison to William C. C. Claiborne, [ca. 15 September] 1812
From: Madison, James
To: Claiborne, William C. C.


Dear Sir
[ca. 15 September 1812]
I have reecived [sic] your favor of the 2 Ulto. and very sincerely congratulate you on the high proof given you of the Confidence & affection of your fellow Citizens of Louisiana. The event is important in several political views, as well as gratifying to your personal friends. To myself it is a source of unfeigned pleasure.
I say nothing on public affairs: because I could say nothing which will not reach you with more certainty, & probably in less time than this letter, through printed vihitcles [sic]. Accept my sincere esteem & friendly regards.
Signed   James Madison
